DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 12/28/20, with respect to claims 1-4, 9-14, 19-25 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-4, 9-14, 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach or suggest a beam deflector comprising: a first deflector that receives light incident upon the beam deflector and controllably deflects a first portion of the light in a first direction; a half-wave plate that rotates a polarization of the light transmitted by the first deflector by 90°; a second deflector that controllably deflects a second portion of the light transmitted by the half-wave plate in second direction that is different from the first direction; a third deflector provided at a same side of the half-wave plate as the first deflector, the third deflector controllably deflecting the second portion of the light in a third direction, the third direction being controlled in a second plane that is perpendicular to the first plane; and a fourth deflector provided at a same side of the half-wave plate as the second deflector, the fourth deflector controllably deflecting the first portion of the light in a fourth direction that is different from the third direction, in combination with the remaining features recited in the claim.
The prior art of Hikmet (US 2010/0149444 A1 of record) discloses a beam deflector comprising: a first deflector that receives light incident upon the beam deflector and controllably deflects a first portion of the light in a first direction; a half-wave plate that rotates a polarization of the light transmitted by the first deflector by 90°; a second deflector that controllably deflects a second portion of the light transmitted by 
Therefore, Claim 1 is allowed. Claims 2-4, 9-10, and 24 are allowed by virtue of their dependence on allowed claim 1.
Regarding Claim 11, the prior art of record does not teach or suggest a three-dimensional display device comprising: a light source that emits a coherent beam; a beam deflector that splits and deflects the coherent beam, wherein the beam deflector comprises: a first deflector that receives light incident upon the beam deflector and controllably deflects a first portion of the light in a first direction; a half-wave plate that rotates a polarization of the light transmitted by the first deflector by 90°; a second deflector that controllably deflects a second portion of the light transmitted by the half-wave plate in a second direction that is different from the first direction; a third deflector provided at a same side of the half-wave plate as the first deflector, the third deflector controllably deflecting the second portion of the light in a third direction; and a fourth deflector provided at a same side of the half-wave plate as the second deflector, the fourth deflector controllably deflecting the first portion of the light in a fourth direction that is different from the third direction, in combination with the remaining features recited in the claim. 
The prior art of Hikmet (US 2010/0149444 A1 of record) discloses a beam deflector comprising: a first deflector that receives light incident upon the beam deflector and controllably deflects a first portion of the light in a first direction; a half-wave plate that rotates a polarization of the light transmitted by the first 
Therefore, Claim 11 is allowed. Claims 12-14, 19-20 are allowed by virtue of their dependence on allowed claim 11.
Regarding Claim 21, the prior art of record does not teach or suggest a beam deflector comprising: a first deflector that receives light incident upon the beam deflector and deflects a first portion of the light having a first polarization direction at a first horizontal angle; a half-wave plate provided between the first deflector and a second deflector, the half-wave plate rotation a polarization direction of light exiting the first deflector by 90°; the second deflector that deflects the second portion of the light having the first polarization direction at a second horizontal angle different from the first horizontal angle; a third deflector provided at a same side of the half-wave plate as the first deflector, the third deflector deflecting the second portion of the light at a first vertical angle; and a fourth deflector provided at a same side of the half-wave plate as the second deflector, the fourth deflector deflecting the first portion of the light at a second vertical angle different from the first vertical angle, in combination with the remaining features recited in the claim. 
The prior art of Hikmet (US 2010/0149444 A1 of record) discloses a beam deflector comprising: a first deflector that receives light incident upon the beam deflector and deflects a first portion of the light having a first polarization direction at a first horizontal angle; a half-wave plate provided between the first deflector and a second deflector, the half-wave plate rotation a polarization direction of light exiting the first deflector by 90°; the second deflector that deflects the second portion of the light having the first polarization direction at a second horizontal angle different from the first horizontal angle. However, Hikmet fails to disclose a third or fourth deflector. The prior art of Lipchak (US 5,126,869 of record) discloses a beam deflector comprising a third and fourth deflector, where the third deflector is provided at a same side of the half-wave plate as the first deflector and the fourth deflector is provided at a same side of the half-wave plate as the second deflector. However, Lipchak discloses a linearly polarized light beam that is only deflector by the first or third deflector at one time and by the second or fourth deflector at one time. Lipchak does not disclose a single light beam that is deflected by all four deflectors. Further, Hikmet discloses the use of unpolarized light whereas Lipchak requires a linearly polarized light beam. For this reason, there is no motivation to combine the teachings of the two disclosures without impermissible hindsight. The prior art of Shestak (US 2007/0008617 A1) also discloses a beam deflector comprising first and second beam deflectors that are separated by a half-wave plate (Figure 4A). However, Shestak also fails to disclose the use of third and fourth beam deflectors. 
Therefore, Claim 21 is allowed. Claims 22-23 and 25 are allowed by virtue of their dependence on allowed claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871             

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871